I concur in the conclusion but not in the opinion nor the reasoning therein employed. It seems to me clear that the Legislature has ample authority to pass an act fixing the boundaries of a municipality, and also to provide therein that the boundaries as fixed in such act, shall only be subject to change by the legislature itself and not by proceedings taken under Section 3049 C. G. L., 1916 R. G. S. My concurrence in the conclusion is based upon the view that the language of the special Act in the case (Sec. 6, Chapter 6804, Acts of 1913) "That the territorial boundaries of the Town of Bradley hereby created shall not be changed and shall be as follows: (giving description)" does not operate in derogation to Section 3049, C. G. L. supra. It is the duty of the Court to give both the general law and the special Act some effect, if the apparent conflict between the two is not irreconcilable. Since both can be given effect, by holding that Sec. 6 of *Page 393 
Chapter 6084, supra, intended to refer to proceedings under Section 3048 C. G. L., 1915 R. G. S. and not to proceedings under Section 3049 C. G. L., 1916 R. G. S. I see no bar to the contemplated proceedings in this case which are solely under the latter section, and therefore I concur in the reversal. I might add that I am also of the opinion that the title is of doubtful sufficiency to cover what is embraced in the attempted restriction.